Citation Nr: 0408835	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  98-11 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the thoracic and lumbar spine.  

2.  Entitlement to service connection for degenerative joint 
disease of the hips and right groin contusion.  

3.  Entitlement to service connection for arthralgia of the 
hands.  

4.  Entitlement to service connection for pain of multiple 
joints, including the knees, feet and ankles.  

5.  Entitlement to service connection for psychiatric 
disability other than post-traumatic stress disorder (PTSD), 
claimed as stress, fatigue and anxiety.  

6.  Entitlement to service connection for headaches.  

7.  Entitlement to service connection for gastrointestinal 
disorder and diarrhea.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


REMAND

On February 19, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for degenerative joint 
disease of the thoracic and lumbar spine; 
degenerative joint disease of the hips 
and right groin contusion; arthralgia of 
the hands; pain of multiple joints, 
including the knees, feet, and ankles; 
stress, fatigue and anxiety; headaches; 
and gastrointestinal disorder and 
diarrhea at any time since service.  
Obtain records from each health care 
provider the veteran identifies.

2.  The record indicates that the veteran 
was treated for gastrointestinal disorder 
by ADENA Regional Medical Center, 
272 Hospital Road, Chillicothe, Ohio 
45601 during December 1997.  Make 
arrangements to obtain emergency room 
notes, history and physical examination 
reports, discharge summaries; laboratory 
reports and reports of imaging studies 
(X-ray, MRI, CT Scan).

3.  The record indicates that the veteran 
has received general medical care from 
William J. Lutner, M.D., and other 
physicians at the Franklin Clinic, 100 N. 
Walnut, Chillicothe, Ohio 45601 from June 
1997 to the present.  Make arrangements 
to obtain clinical records, consultation 
reports, laboratory reports and reports 
of imaging studies (X-rays, MRI, CT 
Scan).  

4.  Obtain the veteran's complete medical 
records from the VA Medical Center in 
Washington, D.C., related to evaluation 
for undiagnosed illness from April 21, 
1999 through April 29, 1999.  Please 
obtain the following types of records:  
Notes, Discharge Summaries, History and 
Physical Examination Reports, Consults 
(including, but not limited to 
rheumatology, psychiatry and 
neuropsychology), Vitals, Medications, 
Lab Findings, Imaging (X-rays, MRI, CT 
scan), EEG study, Sleep study, 
Procedures, Problem List and Confirmed 
Diagnoses.  

5.  Obtain the veteran's medical records 
from the VA Medical Centers in 
Chillicothe, Ohio, Columbus, Ohio, and 
Cincinnati, Ohio, for any treatment or 
evaluation of degenerative joint disease 
of the thoracic and lumbar spine; 
degenerative joint disease of the hips 
and right groin contusion; arthralgia of 
the hands; pain of multiple joints, 
including the knees, feet, and ankles; 
psychiatric disability other than post-
traumatic stress disorder, claimed as 
stress, fatigue and anxiety; headaches; 
and gastrointestinal disorder and 
diarrhea during the period of January 
2001 to the present.  Please obtain the 
following types of records: Notes, 
Discharge Summaries, Consults, Vitals, 
Medications, Lab Findings, Imaging (X-
ray, MRI, CT scan), Diet and Nutrition 
Assessment, Procedures, Problem List and 
Confirmed Diagnoses.

6.  Request the following records 
concerning the veteran from the Social 
Security Administration: any decision 
regarding the award of disability 
benefits and the medical record upon 
which the decision was based.  

7.  After the development requested in 
paragraphs 1 - 6 is complete, please make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine 
the nature and likely etiology of 
arthralgia of the hands; pain of multiple 
joints, including the knees, feet and 
ankles; claimed stress, fatigue and 
anxiety; headaches; and gastrointestinal 
disorder and diarrhea, each claimed as 
due an undiagnosed illness.  The 
physician should also evaluate the 
veteran's degenerative joint disease of 
the thoracic and lumbar spine and 
evaluate the veteran's complaints 
regarding his hips and claimed right 
groin contusion, to include a 
determination, with consideration of 
imaging studies, as to whether 
degenerative joint disease of the hips is 
present.  All indicated studies should be 
performed.  After review of the record 
(including the service medical records) 
and examination of the veteran, including 
completion of all indicated studies, the 
physician is requested to provide an 
opinion as to whether it is at least as 
likely as not that the veteran has a 
current disability manifested by 
arthralgia of the hands; pain of multiple 
joints, including the knees, feet and 
ankles; stress, fatigue and anxiety; 
headaches; and gastrointestinal disorder 
and diarrhea due to an undiagnosed 
illness.  In addition, if any condition 
claimed as due to undiagnosed 
illness/Persian Gulf Syndrome/Gulf War 
Illness is attributed to a recognized 
diagnosis, the physician should further 
comment as to whether it is at least as 
likely as not that the diagnosed 
condition is related to the veteran's 
service.  In so doing, the physician 
should confirm or rule out the diagnoses 
of Reiter's syndrome and/or ankylosing 
spondylitis, which have been stated in VA 
medical records to be possible diagnoses.  
The physician should explain the 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  Send the claims folder to the 
physician for review.  

8.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



